PILE COPY



        RE:   Case   No.    14-0775                       DATE:    2/27/2015
        COA #:   12-13-00002-CV             TC#:    87-11313
STYLE:CHRISTOPHER          JOEL   DAVEY
   v.   MARGARETT JORDAN ROYALTIES,               INC.,   ET AL

     Today the Supreme Court of Texas denied the
petition for review in the above-referenced case.




                              MS.   CATHY    S.   LUSK
                              CLERK,      TWELFTH COURT OF APPEALS
                              1517 WEST FRONT, SUITE 354
                              TYLER, TX  75702